(Slip Opinion)            Cite as: 592 U. S. ____ (2021)                                 1

                                      Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
       ington, D. C. 20543, of any typographical or other formal errors, in order that
       corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                      _________________

                                      No. 18–1447
                                      _________________


   REPUBLIC OF HUNGARY, ET AL., PETITIONERS v.
             ROSALIE SIMON, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                  [February 3, 2021]

  PER CURIAM.
  The judgment of the United States Court of Appeals for
the D. C. Circuit is vacated, and the case is remanded for
further proceedings consistent with the decision in Federal
Republic of Germany v. Philipp, ante, p. ___.

                                                                     It is so ordered.